          Case 1:21-cv-05749-JPC Document 17
                                          16 Filed 09/01/21
                                                   08/31/21 Page 1 of 4




Barry S. Alexander
Direct Dial 212-973-8099
E-mail: balexander@schnader.com
                                                    August 31, 2021

ECF AND E-MAIL (CronanNYSDChambers@nysd.uscourts.gov)
The Honorable John P. Cronan
Daniel Patrick Moynihan Courthouse
500 Pearl Street, Room 1320
New York, New York 10007-1312

        Re: Skiplagged, Inc. vs. Southwest Airlines Co., Civil No. 1:21-cv-05749-JPC

Dear Judge Cronan:

   We are counsel for Defendant Southwest Airlines Co. (“Southwest”) and submit this pre-
motion letter to request a briefing schedule for Southwest’s motion to dismiss Skiplagged’s
complaint under Rules 12(b)(1), 12(b)(2), 12(b)(3), and 12(b)(6) as an improper anticipatory
declaratory judgment action, for lack of personal jurisdiction, and for improper venue.
Southwest, alternatively, seeks to transfer venue under 28 U.S.C. § 1404(a) to the Northern
District of Texas where two related actions—Southwest Airlines Co. v. Skiplagged, Inc., No.
3:21-cv-01722 (N.D. Tex.) and Southwest Airlines Co. v. Kiwi.com, Inc. et al., No. 3:21-cv-
00098 (N.D. Tex.)—are pending.

    I. Background

In January 2021, Southwest commenced litigation in the N.D. Tex. against Kiwi.com, an online
travel agency (“OTA”) operating out of the Czech Republic, asserting claims for improperly
hacking Southwest’s website application programming interface (“API”), reselling Southwest
flights at inflated prices, misrepresenting Southwest’s policies, cheating customers on bag fees
and customer service fees, failing to issue refunds for cancelled flights, providing false booking
information, infringing Southwest’s trademarks, and engaging in other conduct that harms
Southwest’s customers, business, and reputation.

While the Kiwi suit was pending, Southwest learned that Skiplagged was helping Kiwi by
displaying Southwest’s trademarks and fares without permission and referring Southwest
customers to Kiwi for booking. Southwest sent cease-and-desist notices to Skiplagged in June
and July 2021. In correspondence dated July 1, 2021, Southwest explained its intended to pursue
litigation in the N.D. Tex. if Skiplagged did not cease its harmful conduct by July 6, 2021. The
next day, Skiplagged filed this anticipatory declaratory judgment action. Southwest has since
filed a lawsuit against Skiplagged in the N.D. Tex., asserting claims for trademark infringement,
false designation of origin and unfair competition, trademark dilution, tortious interference with
Southwest’s Contract of Carriage, tortious interference with Southwest’s website Terms &
Conditions as applied to Kiwi’s unauthorized use of southwest.com, and unjust enrichment under
Texas common law. The Honorable Ada Brown is presiding over both cases, against Kiwi and
against Skiplagged, in the N.D. Tex., and is already familiar with the parties and issues.
          Case 1:21-cv-05749-JPC Document 17
                                          16 Filed 09/01/21
                                                   08/31/21 Page 2 of 4


Honorable John P. Cronan
United States District Court, Southern District of New York
August 31, 2021
Page 2

   II. Anticipatory Declaratory Judgment

While courts generally follow a “first-to-file” rule, a well-established exception applies when the
proper defendant files a declaratory action to forum shop. In such cases, courts routinely dismiss
the anticipatory declaratory judgment action to allow the suit to proceed in the natural plaintiff’s
chosen forum. See, e.g., Navigators Underwriting Agency Ltd. v. Micron Tech., Inc., 427 F.
Supp. 3d 506, 508 (S.D.N.Y. 2019); Cephalon, Inc. v. Travelers Companies, Inc., 935 F. Supp.
2d 609, 614 (S.D.N.Y. 2013). While “any court of the United States ... may declare the rights and
other legal relations of any interested party seeking such declaration,” 28 U.S.C. § 2201, such a
“federal declaratory judgment is not a prize to the winner of a race to the courthouses.” Perez v.
Ledesma, 401 U.S. 82, 119 n. 12 (1971) (Brennan, J. dissenting); Factors Etc., Inc. v. Pro Arts,
Inc., 579 F.2d 215, 219 (2d Cir.1978), abrogated on other grounds by Pirone v. MacMillan,
Inc., 894 F.2d 579, 586 (2d Cir.1990).

A declaratory judgment action is improperly anticipatory if it was “filed in response to a direct
threat of litigation that gives specific warnings as to deadlines and subsequent legal
action.” Employers Ins. of Wausau v. Fox Entm’t Grp., Inc., 522 F.3d 271, 276 (2d Cir. 2008);
see Chicago Ins. Co. v. Holzer, No. 00 Civ. 1062(SAS), 2000 WL 777907, at *3 (S.D.N.Y. June
16, 2000) (“The Second Circuit has held that the filing of a declaratory judgment action triggered
by a notice letter is a persuasive indicator of anticipatory conduct.”). Skiplagged filed this action
on July 2, 2021, in direct response to the July 1, 2021, cease-and-desist letter from Southwest.
That letter identified the conduct and claims at issue, identified the N.D. Tex. as the proper
forum for resolving the dispute, and provided a deadline for compliance of July 6, 2021.
Accordingly, Skiplagged’s anticipatory declaratory judgment action should be dismissed. See,
e.g., Navigators Underwriting, 427 F. Supp. 3d at 508; Cephalon, 935 F. Supp. 2d at 614.

   III. Personal Jurisdiction

Personal jurisdiction is lacking because Southwest is a Texas corporation headquartered in
Dallas, Texas, meaning that general personal jurisdiction is not proper in New York. See, e.g.,
Daimler AG v. Bauman, 571 U.S. 117, 137 (2014); Dong Chul Kim v. Harte Hanks, Inc., 425 F.
Supp. 3d 246, 255 (S.D.N.Y. 2019). Moreover, the only alleged case-specific contacts with New
York were that Southwest sent cease-and-desist letters to Skipagged here. This is insufficient for
specific personal jurisdiction. See, e.g., Marvel Characters, Inc. v. Kirby, 726 F.3d 119, 128 (2d
Cir. 2013); Beacon Enterprises, Inc. v. Menzies, 715 F.2d 757, 762–63 (2d Cir. 1983); Glob.
Edge Design Inc. v. Michel, 20-CV-9654 (PKC), 2021 WL 1549990, at *2 (S.D.N.Y. Apr. 20,
2021). Accordingly, this action should be dismissed for lack of personal jurisdiction.

   IV. Improper Venue

Southwest does not reside in New York, and no “substantial part” of the events giving rise to the
suit occurred in New York. 28 U.S.C. § 1391(b). The Second Circuit has cautioned “district
courts to take seriously the adjective ‘substantial’” and to “construe the venue statute strictly.”
          Case 1:21-cv-05749-JPC Document 17
                                          16 Filed 09/01/21
                                                   08/31/21 Page 3 of 4


Honorable John P. Cronan
United States District Court, Southern District of New York
August 31, 2021
Page 3

Gulf Ins. Co. v. Glasbrenner, 417 F.3d 353, 356–57 (2d Cir. 2005) (citing Olberding v. Illinois
Cent. R.R., 346 U.S. 338, 340 (1953)). The sole basis for filing suit in New York cannot be the
plaintiff’s residency in the state. See New Son Yeng Produce, LLC v. A & S Produce, Inc., No.
07–CV–4292,        at    *11,     2009    WL       2568566     (E.D.N.Y.    Aug.    19,    2009)
(finding venue improper where “New York ha[d] almost no connection to the case, other than the
fact that the plaintiff [was] located here”); Cheeseman v. Carey, 485 F. Supp. 203, 207
(E.D.N.Y.1980) (“Section 1391(b) fails to authorize venue on the basis of plaintiffs’
residence.”). Rather, “the Second Circuit … has made clear that when a court examines the
question of whether venue in a forum is proper, it must focus on where the defendant’s acts or
omissions occurred.” Prospect Capital Corp. v. Bender, No. 09–CV–826, 2009 WL 4907121, at
*3 (S.D.N.Y. Dec. 21, 2009) (citing Daniel, 428 F.3d at 434); see also Micromem Techs., Inc. v.
Dreifus Associates Ltd., No. 14-CV-9145 (LAK), 2015 WL 8375190, at *6–7 (S.D.N.Y. Dec. 8,
2015) (disregarding the plaintiffs’ conduct and focusing on the defendants’ acts or omissions
giving rise to the claims); Fedele v. Harris, 18 F. Supp. 3d 309, 318 (E.D.N.Y. 2014) (same).

Southwest’s cease-and-desist notices—acts performed by Southwest in Texas—are not sufficient
to establish proper venue in this Court under § 1391(b)(2). See, e.g., Riley v. Hannibal, No.
15CIV1399ENVRER, 2016 WL 10520943, at *2 (E.D.N.Y. July 13, 2016) (delivery of cease-
and-desist notice in the district is not “substantially material to the core claims”); (888) Justice,
Inc. v. Just Enterprises, Inc., No. 06CV6410GBD, 2007 WL 2398504, at *6 (S.D.N.Y. Aug. 22,
2007) (telephone call into the district warning plaintiff about infringement “cannot be said to be
material”). Accordingly, the case should be dismissed for improper venue.

   V. Venue Transfer

    Southwest alternatively asks that the Court transfer this action to the Northern District of
Texas, where related suits are pending, for convenience of parties and witnesses, and in the
interests of justice. Texas is the venue where a single judge can most expeditiously manage the
cases, which is the “single most significant circumstance favoring transfer in this action,”
Goggins v. All. Capital Mgmt., L.P., 279 F. Supp. 2d 228, 234 (S.D.N.Y. 2003), and also is “the
place where the principal events occurred” and where “the principal witnesses are located.”
Totonelly v. Cardiology Assocs. of Corpus Christi, Inc., 932 F. Supp. 621, 623 (S.D.N.Y. 1996).
Accordingly, transfer to the N.D. Tex. is appropriate.

   VI. Briefing Schedule/Conclusion

Southwest requests leave to file the proposed motions within ten days of the Court’s issuance of
an Order authorizing same, with Skiplagged’s opposition due 14 days after the motions are filed,
and Southwest’s reply due seven days after the opposition is filed. Southwest further requests an
enlargement of Your Honor’s 25-page limit for memoranda of law to forty pages in light of the
multiple issues being addressed, and number of factors to address with regard to the
venue/transfer argument. Southwest does not take the request for enlargement of the page limit
lightly, and will endeavor to be as succinct as reasonably possible in its memorandum of law.
            Case 1:21-cv-05749-JPC Document 17
                                            16 Filed 09/01/21
                                                     08/31/21 Page 4 of 4


Honorable John P. Cronan
United States District Court, Southern District of New York
August 31, 2021
Page 4

                                                                   Sincerely yours,



                                                       Barry S. Alexander
                                             For SCHNADER HARRISON SEGAL & LEWIS LLP
BSA/dwg
Defendant's motion for leave to file is granted. Defendant shall
move to dismiss by September 10, 2021, Plaintiff shall file its
opposition by September 24, 2021, and Defendant shall file its
reply by October 1, 2021. Defendant's request for additional
briefing is granted to the extent that Defendant may file a 30-
page memorandum in support.
SO ORDERED. Date:
                                  _______________________
September 1, 2021
                                  JOHN P. CRONAN
      New York, New York          United States District Judge
